DETAILED ACTION
Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon 
Claims 1-3, 14 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 13 and 17  of copending Application No. 16/557,654 to Batra et al. in view of U.S. Pub. No. 2014/0341217 A1 to Zhang et al. in view of U.S. Pub. No. 2013/0179344 A1 to Georgoulas et al. and further in view of U.S. Pub. No. 20140341217 A1 to Eisner et al.
This is a provisional nonstatutory double patenting rejection.

Instant Application No. 16/557,682
Application No. 16/557,654
Claim 1:
A payment transaction method for integrating payment gateways with a cloud computing platform so that clients of the cloud computing platform can perform payment transactions with customers using the payment 
receiving, at a payments platform, a payment request from a particular client of the clients of the cloud computing platform; 
initializing and calling a particular payment gateway adapter of a plurality of payment gateway adapters to send the payment request to the particular payment gateway adapter, wherein the particular payment gateway adapter corresponds to a particular payment gateway of a plurality of payment gateways; 
transforming, at the particular payment gateway adapter, the payment request into a gateway 
performing internal processing at the payments platform and calling the payment gateway via the particular payment gateway adapter to send the transformed payment request to the payment gateway; 
receiving the transformed payment request at the particular payment gateway in a first interaction; 
after a delay period: processing the transformed payment request at the particular payment gateway to generate an actual payment response and sending the actual payment 
forwarding the actual payment response from the payments platform to the particular payment gateway adapter, wherein the actual payment response is sent in a different interaction than the first interaction; 
transforming, at the particular payment gateway adapter, the actual payment response into a specific format used by the payments platform to generate a transformed payment response; and 
sending the transformed payment response from the 
    persisting, via the payments platform, data from the transformed payment response in a payment record at a database system of the cloud computing platform, 




Claim 2:
     The method according to claim 1, further comprising: after persisting the data: sending an appropriate response to the particular client indirectly from the payments platform that includes an indication of whether the 

Claim 3:
       The method according to claim 1, further comprising: prior to initializing and calling the particular payment gateway adapter: validating the payment request at the payments platform to determine whether the payment request is valid.  
Claim 14:
   A system comprising at least one hardware-based processor and memory, wherein the memory comprises processor-executable instructions encoded on a non-transient processor-readable media, wherein the processor-
   receiving, at a payments platform, a payment request from a particular client of a plurality of clients of a cloud computing platform;
   initializing and calling a particular payment gateway adapter of a plurality of payment gateway adapters to send the payment request to the particular payment gateway adapter, wherein the particular payment gateway adapter corresponds to a particular payment gateway of a plurality of payment gateways;
   transforming, at the particular payment gateway adapter, the 
     performing internal processing at the payments platform and calling the payment gateway via the particular payment gateway adapter to send the transformed payment request to the payment gateway;
    receiving the transformed payment request at the particular payment gateway in a first interaction; 
     after a delay period: processing the transformed payment request at the particular payment gateway to generate an actual payment response and sending the actual payment 76UTILITY PATENT APPLICATION Attorney Docket No.: 4335US3 (102.0394US3) response from the 
   forwarding the actual payment response from the payments platform to the particular payment gateway adapter, wherein the actual payment response is sent in a different interaction than the first interaction; 
  transforming, at the particular payment gateway adapter, the actual payment response into a specific format used by the payments platform to generate a transformed payment response; and 
  sending the transformed payment response from the payment gateway adapter to the payments platform; and 








Claim 18:
    A cloud-based computing system that hosts a plurality of clients, comprising: 
  a plurality of payment gateways comprising a particular payment gateway;

   a multitenant database system that is configurable to provide applications and services to the plurality of clients; and 
 

  a payments platform for integrating the payment gateways with the cloud computing platform so that the clients can perform payment transactions with customers using the payment gateways via the cloud computing platform, wherein the payments platform, when executed by a first hardware-based processing system, is configurable to cause: 

   initializing and calling a particular payment gateway adapter of a plurality of payment gateway adapters to send the payment request to the particular payment gateway adapter, wherein the particular payment gateway 78UTILITY PATENT APPLICATION Attorney Docket No.: 4335US3 (102.0394US3) adapter corresponds to a particular payment gateway of a plurality of payment gateways;
  transforming, at the particular payment gateway adapter, the payment request into a gateway specific format of the particular payment gateway to generate a transformed payment request; 

   receiving the transformed payment request in a first interaction; 
  after a delay period: processing the transformed payment request at the particular payment gateway to generate an actual payment response and sending the actual payment response from the 
wherein the payments platform, when executed by the first hardware-based processing system, is further configurable to cause: 
   transforming, at the particular payment gateway adapter, the actual payment response into a specific format used by the payments platform to generate a transformed payment response; and 

   persisting data from the transformed payment response in a payment record at the multitenant database system of the cloud computing platform.  


    A payment transaction method for integrating payment gateways with a cloud computing platform so that clients of the cloud computing platform can perform payment transactions with customers using the payment gateways via the cloud 
   receiving, at a payments platform, a payment request from a particular client of the clients of the cloud computing platform; 
    initializing and calling a particular payment gateway adapter of a plurality of payment gateway adapters to send the payment request to the particular payment gateway adapter, wherein the particular payment gateway adapter corresponds to a particular payment gateway of a plurality of payment gateways; 
    transforming, at the particular payment gateway adapter, the payment request into a gateway specific format of the particular 
     performing internal processing at the payments platform and calling the payment gateway via the particular payment gateway adapter to send the transformed payment request to the payment gateway; 

   receiving the transformed payment request at the particular payment gateway; 
    
 processing the transformed payment request at the particular payment gateway to generate an actual payment response and sending the actual payment response from the particular 
   forwarding the actual payment response from the payments platform to the particular payment gateway adapter; 
  


transforming, at the particular payment gateway adapter, the actual payment response into a specific format used by the payments platform to generate a transformed payment response; and 
  sending the transformed payment response from the payment gateway adapter to the payments platform; and 



Claim 2:
 The method according to claim 1, further comprising: after persisting the data: sending an appropriate response to the particular client from the payments platform that includes an indication of whether the transformed payment response was successful or unsuccessful.



    The method according to claim 1, further comprising: prior to initializing and calling the particular payment gateway adapter: validating the payment request at the payments platform to determine whether the payment request is valid. 
Claim 13:
  A system comprising at least one hardware-based processor and memory, wherein the memory comprises processor-executable instructions encoded on a non-transient processor-readable media, wherein the processor-executable instructions, when executed by the at least one 
   receiving, at a payments platform, a payment request from a particular client of a plurality of clients of a cloud computing platform;
   initializing and calling a particular payment gateway adapter of a plurality of payment gateway adapters to send the payment request to the particular payment gateway adapter, wherein the particular payment gateway adapter corresponds to a particular payment gateway of a plurality of payment gateways; 
    transforming, at the particular payment gateway adapter, the payment request into a gateway specific format of the particular 
    performing internal processing at the payments platform and calling the payment gateway via the particular payment gateway adapter to send the transformed payment request to the payment gateway;
    receiving the transformed payment request at the particular payment gateway; 
   
processing the transformed payment request at the particular payment gateway to generate an actual payment response and
   sending the actual payment response from the particular payment gateway to the payments platform; 



  
  transforming, at the particular payment gateway adapter, the actual payment response into a specific format used by the payments platform to generate a transformed payment response; and 
  sending the transformed payment response from the payment gateway adapter to the payments platform; and 
  persisting, via the payments platform, data from the transformed 




Claim 17:
    A cloud-based computing system, the cloud-based computing system comprising: 
  a plurality of payment gateways comprising a particular payment gateway; 
 a cloud computing platform, comprising: 
  a multitenant database system that is configurable to provide applications and services to a plurality of clients, wherein each 
   a payments platform for integrating the payment gateways with the cloud computing platform so that the clients can perform payment transactions with customers using the payment gateways via the cloud computing platform, wherein the payments platform, when executed by a first hardware-based processing system, is configurable to cause:
   receiving a payment request from a particular client of the plurality of clients;
    initializing and calling a particular payment gateway adapter of a plurality of payment gateway adapters to send the payment 
    transforming, at the particular payment gateway adapter, the payment request into a gateway specific format of the particular payment gateway to generate a transformed payment request;
  performing internal processing at the payments platform and calling the payment gateway via the particular payment gateway adapter to send the transformed payment request to the payment gateway; wherein the particular payment gateway, when executed by a 

  receiving the transformed payment request; 
  
  processing the transformed payment request to generate an actual payment response and sending the actual payment response to the payments platform; wherein the payments platform, when executed by the first hardware-based processing system, is further configurable to cause: forwarding the actual payment response to the particular payment gateway adapter; 







 transforming, at the particular payment gateway adapter, the actual payment response into a specific format used by the payments platform to generate a transformed payment response; and 
  sending the transformed payment response from the payment gateway adapter to the payments platform; and 
   persisting data from the transformed payment response in a payment record at the multitenant 



Batra is silent with reference to determining at the payments platform, based on the transformed payment response, that the particular payment gateway is an asynchronous payment gateway,
sending an acknowledgement response from the particular payment gateway to the particular payment gateway adapter, wherein the acknowledgement response indicates that the transformed payment request has been received, and 
forwarding the acknowledgement response to the payments platform;

Zhang teaches determining at the payments platform, based on the transformed payment response, that the particular payment gateway is an asynchronous payment gateway (“...FIG. 11 shows an illustrative sequence of function calls associated with an asynchronous charge. At step 1 in the sequence, the payment service provider 124 calls the ReportPaymentEvent( ) API exposed by the web service API in the payment gateway 115 and passes the amount of the asynchronous charge. The payment gateway 115 selects an appropriate adapter at 2 to call its adapter interface API. The payment gateway 115 reports the asynchronous payment to the payment adapter 505 using ReportEvent( ) at 3, and the adapter returns a standardized payment event (i.e., a payment event that indicates the standardized payment status), PaymentEvent at 4. The payment gateway 115 returns a response as to the success or failure of the creation of the payment event to the payment service provider 124 at 5. When the merchant 112 invokes GetPaymentEvent from the web service API at 6, the payment gateway will return PaymentEvent at 7 to indicate the status of the asynchronous payment using a standardized payment status...” paragraph 0046).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Batra with the teaching of Zhang because the teaching of Zhang would improve the system of Batra by providing a gateway queue for communicating requests and responses. 
Georgoulas teaches to sending an acknowledgement response from the particular payment gateway to the particular payment gateway adapter, wherein the acknowledgement response indicates that the transformed payment request has been received, and
forwarding the acknowledgement response to the payments platform (customer's mobile phone) (“...To facilitate payment at step 60, the purchase order system may send the received authorisation code (or verification code, which should have already been determined to match the received authorisation code) and/or the stored payment account information to the payment gateway for authorising the payment for the product or the service. At step 70, if the payment transaction is successful, the purchase order system may receive from the payment gateway a payment confirmation. At step 80, the purchase order system may send the payment confirmation or a receipt to the customer's mobile phone to acknowledge a successful payment. At step 90, the purchase order may send the payment confirmation or a sale notification to the product or service provider, who can then dispatch the product or the service ordered by the customer...” paragraph 0062).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Batra and Zhang with the teaching of Georgoulas because the teaching of Georgoulas would improve the system of Batra and Zhang by providing a technique for sending payment confirmation or a receipt to the customer's mobile phone to acknowledge a successful payment (Georgoulas paragraph 0062).
Eisner teaches wherein the data is persisted (Message Metadata 305/Message Processing History) in a pending state in which the particular payment gateway has acknowledged the transformed payment request without determining whether payment was successful (“...The message metadata 305 can include the message processing history for the gateway message. In other words, every time there is a change in the state of a gateway message 300, a history of that change can be stored in the message processing history. Such changes in state can include, for example, when a message is accepted by a gateway 110 from an abstract queue, when a message is sent to an abstract queue, when a message is transformed in any way, and the like. Message processing histories are used by the gateway 110 to understand the precise state of a gateway message 300 that it has received. The combination of the routing information and the message processing history provides information that can be used by the gateway 110 to understand what processing is required to accomplish the next step in the transaction. The message processing history can be comprised of individual information components (e.g., separate processing events), and the gateway 110 can be configured to process individual information components of the message processing history...The message processing history can also include a history of the transaction to which the transaction information is directed. For example, a transaction can comprise a compound transaction, e.g., a multi-step transaction made up of simple (binary or one-step) transactions. By including the transaction history in the message processing history, exemplary embodiments of the present invention can suspend and resume a compound transaction as required by the business Additionally, by including the transaction history in the message processing history, users (both local and remote client application devices 105) can determine the status of individual components of the compound transaction and exchange the status information, as needed, for completing the transaction. The system 100 can process or otherwise execute the individual components of the compound transaction either sequentially or in parallel....” paragraphs 0078/0079).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Batra, Zhang and Georgoulas with the teaching of Eisner because the teaching of Eisner would improve the system of Batra, Zhang and Georgoulas by providing a formatter module can transform a queue (or raw) message (e.g., non-XML) from the (local) client application device 105 into a non-normative XML message format that the gateway 110 can process (Eisner paragraph 0057).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2015/0347989 A1 to Kumar et al. in view of U.S. Pub. No. 20140341217 A1 to Eisner et al. in view of U.S. Pub. No. 2013/0179344 A1 to Georgoulas et al. and further in view of U.S. Pub. No. 2014/0341217 A1 to Zhang et al.

As to claim 1, Kumar teaches a payment transaction method for integrating payment gateways with a cloud computing platform so that clients of the cloud computing platform can perform payment transactions with customers using the payment gateways via the cloud computing platform (figures 3-6), the payment transaction method comprising: 
User 120), a payment request from a particular client of the clients of the cloud computing platform (“...FIG. 1 is a block diagram of a network based system 100 that includes a Web Application 150, a Payment Gateway Interface Unit 200 and multiple Payment Gateways 180(1), 180(2), 180(3) (hereinafter, generally, "180") according to an example embodiment. At a high level, a user 120 may visit a website presented by Web Application 150. Upon deciding to make a purchase or, more generally, make a payment of some sort, user 120 submits a payment request at 101. Web Application 150 receives the payment request and at 102 prepares a Standard Payment Request. As will be more fully explained later herein, the Standard Payment Request is configured to be a generic payment request regardless of the form of payment to be made. At 103, the Standard Payment Request is sent to Payment Gateway Interface Unit 200. Payment Gateway Interface Unit 200 is configured to generate a payment gateway-specific request and at 104 to transmit that gateway-specific request to a selected (i.e., a specified) Payment Gateway 180. At 105, payment gateway 180 returns a Payment Gateway-Specific Response to Payment Gateway Interface Unit 200...In web application redirection, once user 120 initiates payment from a payment page in web application 150, the request is directed to a payment page in Payment Gateway 180. Once user 120 submits relevant input (e.g., credit card information), Payment Gateway 180 completes the payment and redirects the request to Web Application 150 with details related to the payment transaction, e.g., a transaction-reference-id, status of payment, etc. FIG. 3 shows multiple operations with respect to Web Application 150 and Payment Gateway 180 and how payment gateway interface unit 200 orchestrates a given payment transaction...” paragraph 0017/0023); 
initializing and calling a particular payment gateway adapter (Step 302/402) of a plurality of payment gateway adapters to send the payment request to the particular payment gateway adapter, wherein the particular payment gateway adapter corresponds to a particular payment gateway of a plurality of payment gateways (“...Upon receiving the payment request, Payment Gateway Interface Unit 200 creates a new Payment Transaction. Then, at 302, with the help of payment gateway integration configuration discussed later herein, a suitable payment gateway adapter 240 is selected for processing the given payment request and Payment Gateway Interface Unit 200 submits (i.e., delegates) the request to the identified payment Gateway Adapter 240...At 303, Payment Gateway Adapter 240 uses the payment request details and prepares a relevant Payment Gateway specific HTTP request. The format and content of the Payment Gateway specific HTTP request is consistent with, e.g., an API published by Payment Gateway 180 or an organization that is responsible for maintaining Payment Gateway 180...On receiving the payment request, Payment Gateway Interface Unit 200 first creates a new Payment Transaction. Then with the help of Payment Gateway Integration configuration, Payment Gateway Interface Unit 200 identifies the most suitable Payment Gateway Adapter 240 for processing the given payment request and, at 402, submits the request to the identified Payment Gateway Adapter 240...” paragraphs 0025-0026/0038/0039/0070/0093/0100); 
after a delay period: 
processing the transformed payment request at the particular payment gateway to generate an actual payment response and sending the actual payment response (Payment Gateway-Specific Response) from the particular payment gateway to the payments platform (“...FIG. 1 is a block diagram of a network based system 100 that includes a Web Application 150, a Payment Gateway Interface Unit 200 and multiple Payment Gateways 180(1), 180(2), 180(3) (hereinafter, generally, "180") Payment Gateway Interface Unit 200 is configured to generate a payment gateway-specific request and at 104 to transmit that gateway-specific request to a selected (i.e., a specified) Payment Gateway 180. At 105, payment gateway 180 returns a Payment Gateway-Specific Response to Payment Gateway Interface Unit 200...Payment Gateway Interface Unit 200 is configured to convert the received Payment Gateway-Specific Response into a Standard Payment Response and at 106 return the Standard Payment Response to Web Application 150. Web application 150 processes the Standard Payment Response at 107 and, at 108, sends a payment response to user 120...” paragraphs 0017/0018); 
Payment Gateway Interface Unit 200 is configured to generate a payment gateway-specific request and at 104 to transmit that gateway-specific request to a selected (i.e., a specified) Payment Gateway 180. At 105, payment gateway 180 returns a Payment Gateway-Specific Response to Payment Gateway Interface Unit 200...Payment Gateway Interface Unit 200 is configured to convert the received Payment Gateway-Specific Response into a Standard Payment Response and at 106 return the Standard Payment Response to Web Application 150. Web application 150 processes the Standard Payment Response at 107 and, at 108, sends a payment response to user 120...” paragraphs 0017/0018); and
transforming, at the particular payment gateway adapter, the actual payment response into a specific format used by the payments platform to generate a transformed payment response; and sending the transformed payment response from the payment gateway adapter to the payments platform (“...Payment Gateway Interface Unit 200 is configured to convert the received Payment Gateway-Specific Response into a Standard Payment Response and at 106 return the Standard Payment Response to Web Application 150. Web application 150 processes the Standard Payment Response at 107 and, at 108, sends a payment response to user 120...” paragraph 0018).
72UTILITY PATENT APPLICATION Attorney Docket No.: 4335US3 (102.0394US3)Kumar is silent with reference to transforming, at the particular payment gateway adapter, the payment request into a gateway specific format of the particular payment gateway to generate a transformed payment request,

receiving the transformed payment request at the particular payment gateway in a first interaction,
sending an acknowledgement response from the particular payment gateway to the particular payment gateway adapter, wherein the acknowledgement response indicates that the transformed payment request has been received, 
forwarding the acknowledgement response to the payments platform,
determining at the payments platform, based on the transformed payment response, that the particular payment gateway is an asynchronous payment gateway, and 
persisting, via the payments platform, data from the transformed payment response in a payment record at a database system of the cloud computing platform, wherein the data is persisted in a pending state in which the particular payment gateway has acknowledged the transformed payment request without determining whether payment was successful.
Eisner teaches transforming, at the particular payment gateway adapter (Formatter Module 215), the payment request into a gateway (“...More particularly, the formatter module 215 can be responsible for performing a one-for-one "tokenization" or transformation of a non-XML message into an XML message (e.g., EDI to XML), and vice versa. For a "sending" transformation, the formatter module 215 can transform a queue (or raw) message (e.g., non-XML) from the (local) client application device 105 into a non-normative XML message format that the gateway 110 can process. The gateway 110 can process the resulting non-normative XML message, because the gateway 110 uses a map between the non-normative XML message and a normative data model. For "receiving" transformations, the formatter module 215 can transform a non-normative XML message into a queue message (e.g., non-XML) that the (local) client application device 105 can process. The formatter module 215 can support any suitable transformation to/from the non-normative information (e.g., XML), such as, for example, EDIFACT, X12, FIN (or, more generally, SWIFT non-XML (ISO 7775)), fixed-length flat files, delimited flat files, FIX, and the like....” paragraph 0057), 
More particularly, the formatter module 215 can be responsible for performing a one-for-one "tokenization" or transformation of a non-XML message into an XML message (e.g., EDI to XML), and vice versa. For a "sending" transformation, the formatter module 215 can transform a queue (or raw) message (e.g., non-XML) from the (local) client application device 105 into a non-normative XML message format that the gateway 110 can process. The gateway 110 can process the resulting non-normative XML message, because the gateway 110 uses a map between the non-normative XML message and a normative data model. For "receiving" transformations, the formatter module 215 can transform a non-normative XML message into a queue message (e.g., non-XML) that the (local) client application device 105 can process. The formatter module 215 can support any suitable transformation to/from the non-normative information (e.g., XML), such as, for example, EDIFACT, X12, FIN (or, more generally, SWIFT non-XML (ISO 7775)), fixed-length flat files, delimited flat files, FIX, and the like....” paragraph 0057), 
More particularly, the formatter module 215 can be responsible for performing a one-for-one "tokenization" or transformation of a non-XML message into an XML message (e.g., EDI to XML), and vice versa. For a "sending" transformation, the formatter module 215 can transform a queue (or raw) message (e.g., non-XML) from the (local) client application device 105 into a non-normative XML message format that the gateway 110 can process. The gateway 110 can process the resulting non-normative XML message, because the gateway 110 uses a map between the non-normative XML message and a normative data model. For "receiving" transformations, the formatter module 215 can transform a non-normative XML message into a queue message (e.g., non-XML) that the (local) client application device 105 can process. The formatter module 215 can support any suitable transformation to/from the non-normative information (e.g., XML), such as, for example, EDIFACT, X12, FIN (or, more generally, SWIFT non-XML (ISO 7775)), fixed-length flat files, delimited flat files, FIX, and the like....” paragraph 0057), and
persisting (Message Metadata 305/Message Processing History), via the payments platform, data from the transformed payment response in The message metadata 305 can include the message processing history for the gateway message. In other words, every time there is a change in the state of a gateway message 300, a history of that change can be stored in the message processing history. Such changes in state can include, for example, when a message is accepted by a gateway 110 from an abstract queue, when a message is sent to an abstract queue, when a message is transformed in any way, and the like. Message processing histories are used by the gateway 110 to understand the precise state of a gateway message 300 that it has received. The combination of the routing information and the message processing history provides information that can be used by the gateway 110 to understand what processing is required to accomplish the next step in the transaction. The message processing history can be comprised of individual information components (e.g., separate processing events), and the gateway 110 can be configured to process individual information components of the message processing history...The message processing history can also include a history of the transaction to which the transaction information is directed. For example, a transaction can comprise a compound transaction, e.g., a multi-step transaction made up of simple (binary or one-step) transactions. By including the transaction history in the message processing history, exemplary embodiments of the present invention can suspend and resume a compound transaction as required by the business needs of the users. A compound transaction can be suspended until a predetermined condition is met. For example, the predetermined condition can be a time limit (e.g., the transaction is suspended until a certain amount of time has passed) or the like. The transaction can be resumed once the predetermined condition is satisfied. Additionally, by including the transaction history in the message processing history, users (both local and remote client application devices 105) can determine the status of individual components of the compound transaction and exchange the status information, as needed, for completing the transaction. The system 100 can process or otherwise execute the individual components of the compound transaction either sequentially or in parallel....” paragraphs 0078/0079).  

Georgoulas teaches to sending an acknowledgement response from the particular payment gateway to the particular payment gateway adapter, wherein the acknowledgement response indicates that the transformed payment request has been received, and
forwarding the acknowledgement response to the payments platform (customer's mobile phone) (“...To facilitate payment at step 60, the purchase order system may send the received authorisation code (or verification code, which should have already been determined to match the received authorisation code) and/or the stored payment account information to the payment gateway for authorising the payment for the product or the service. At step 70, if the payment transaction is successful, the purchase order system may receive from the payment gateway a payment confirmation. At step 80, the purchase order system may send the payment confirmation or a receipt to the customer's mobile phone to acknowledge a successful payment. At step 90, the purchase order may send the payment confirmation or a sale notification to the product or service provider, who can then dispatch the product or the service ordered by the customer...” paragraph 0062).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kumar and Eisner with the teaching of Georgoulas because the teaching of Georgoulas would improve the system of Kumar and Eisner by providing a technique for sending payment confirmation or a receipt to the customer's mobile phone to acknowledge a successful payment (Georgoulas paragraph 0062).
Zhang teaches determining at the payments platform, based on the transformed payment response, that the particular payment gateway is an asynchronous payment gateway (“...FIG. 11 shows an illustrative sequence of function calls associated with an asynchronous charge. At step 1 in the sequence, the payment service provider 124 calls the ReportPaymentEvent( ) API exposed by the web service API in the payment gateway 115 and passes the amount of the asynchronous charge. The payment gateway 115 selects an appropriate adapter at 2 to call its adapter interface API. The payment gateway 115 reports the asynchronous payment to the payment adapter 505 using ReportEvent( ) at 3, and the adapter returns a standardized payment event (i.e., a payment event that indicates the standardized payment status), PaymentEvent at 4. The payment gateway 115 returns a response as to the success or failure of the creation of the payment event to the payment service provider 124 at 5. When the merchant 112 invokes GetPaymentEvent from the web service API at 6, the payment gateway will return PaymentEvent at 7 to indicate the status of the asynchronous payment using a standardized payment status...” paragraph 0046).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kumar, Eisner and Georgoulas with the teaching of Zhang because the teaching of Zhang would improve the system of Kumar, Eisner and Georgoulas by providing a gateway queue for communicating requests and responses. 


Kumar teaches at least one hardware-based processor and memory, a multitenant database system and a first hardware-based processing system (figures 3-6).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2015/0347989 A1 to Kumar et al. in view of U.S. Pub. No. 2014/0341217 A1 to Eisner et al. in view of U.S. Pub. No. 2013/0179344 A1 to Georgoulas et al. and further in view of U.S. Pub. No. 2014/0341217 A1 to Zhang et al. as applied to claim 1, and further in view of 20170178124 A1 to Havilio.

As to claim 2, Kumar as modified by Eisner, Georgoulas and Zhang teaches the method according to claim 1, however it is silent with reference after persisting the data: sending an appropriate response to the particular client indirectly from the payments platform that includes an indication of whether the transformed payment response was successful or unsuccessful.  
After successfully processing the payment transaction, the payment network 115 can generate and send 330 a response to the network application 204 at the server device(s) 108, as illustrated in FIG. 3B. For example, the payment network 115 can send a successful payment response indicating that the payment process was completed successfully. The server device(s) 108 can then send 332 the successful payment response to the client device. The client device can also display the successful payment response in an interface of the client application...After successfully processing 418 the payment transaction, the payment network 115 can generate and send a response to the network application 204 at the server device(s) 108. For example, the payment network 115 can send 420 a successful payment response indicating that the payment process was completed successfully. The server device(s) 108 can then send the successful payment response to the client device. The client device can also display the successful payment response in an interface of the client application...” paragraphs 0120/0130).
. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2015/0347989 A1 to Kumar et al. in view of U.S. Pub. No. 20140341217 A1 to Eisner et al. in view of U.S. Pub. No. 2013/0179344 A1 to Georgoulas et al. and further in view of U.S. Pub. No. 2014/0341217 A1 to Zhang et al. as applied to claim 1, and further in view of 2018/0121910 A1 to Hutchison.

As to claim 3, Kumar as modified by Eisner, Georgoulas and Zhang teaches the method according to claim 1, however it is silent with reference to prior to initializing and calling the particular payment gateway adapter: 
validating the payment request at the payments platform to determine whether the payment request is valid.  

validating the payment request at the payments platform to determine whether the payment request is valid (“...The logic of FIG. 18 begins in a block 300 and proceeds to a block 302 where a purchase request and account identification container are received from the Web browser 64 of the buyer computer 50. The logic then proceeds to a decision block 304 where a test is made to determine whether the purchase request should be forwarded to the commerce gateway adapter 76. If the purchase request is to purchase products using a virtual payment account, the request should be forwarded to the commerce gateway adapter 76 for processing in accordance with the virtual payment system of the present invention. In another embodiment, only the request (without the account identification container) is received from the Web browser in block 302, and if it is determined in decision block 304 that the purchase request should be forwarded to the commerce gateway adapter 76, the account identification is then obtained from the Web browser 64. In either case, if it is determined in decision block 304, that the purchase request should be forwarded to the commerce gateway adapter 76, the logic proceeds to a block 306 where the request is forwarded to the commerce gateway adapter. The commerce gateway adapter 76 is shown in more detail in FIG. 19 and described next...” paragraph 0111).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kumar, Eisner, Georgoulas and Zhang with the teaching of Hutchison because the teaching of Hutchison would improve the system of Kumar, Eisner, Georgoulas and Zhang by providing a technique of validating when to send payment/purchase request to an adapter in order to optimize computer resource usage. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2015/0347989 A1 to Kumar et al. in view of U.S. Pub. No. 20140341217 A1 to Eisner et al. in view of U.S. Pub. No. 2013/0179344 A1 to Georgoulas et al. and further in view of U.S. Pub. No. 2014/0341217 A1 to Zhang et al. as applied to claim 1, and further in view of 2019/0147515 A1 to Hurley et al.

As to claim 9, Kumar as modified by Eisner, Georgoulas and Zhang teaches the method according to claim 1, however it is silent with reference 
Hurley teaches after sending the transformed payment request to the payments platform: creating (Profile Storage Module 528), at the payments platform, a payment gateway log record that comprises: data from the transformed payment request and a payment gateway ID (“...In the depicted embodiment, the e-commerce payment facilitator 106a also includes a payment gateway manager 530. Upon receiving a charge request from a commerce application 104a, the payment gateway manager 530 can determine which payment gateway system 108 of a plurality of payment gateway systems is to be used to process the charge request. In an embodiment, the payment gateway manager 530 utilizes the charge request and information stored in the profile storage module 528 to make this determination...For example, in an embodiment, the profile storage module 528 is further configured to receive and/or store, for one or both of the commerce application 104a and the merchant operating the commerce application 104a, a payment gateway identifier that indicates which payment gateway system is to be used to process charge requests for the commerce application or merchant. Additionally, the profile storage module 528 may also include an application identifier (or merchant identifier, or account identifier) to be used when interacting with the identified payment gateway system to identify which account is to be credited with the funds from the user 102. In at least some embodiments, the payment gateway manager 530 identifies the payment gateway system 108 based either in part or exclusively upon information from within the received charge request itself...” paragraphs 0125/0126).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kumar, Eisner, Georgoulas and Zhang with the teaching of Hurley because the teaching of Hurley would improve the system of Kumar, Eisner, Georgoulas and Zhang by providing a technique to receive and/or store, a payment gateway identifier that indicates which payment gateway system is to be used to process charge requests for the commerce application or merchant (Hurley paragraph 0126).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2015/0347989 A1 to Kumar et al. in view of U.S. Pub. No. 20140341217 A1 to Eisner et al. in view of U.S. Pub. No. 2013/0179344 A1 to Georgoulas et al. and further in view of U.S. Pub. No. 2014/0341217 A1 to Zhang et al. as applied to claim 1, and further in view of 2018/0315051 A1 to Hurley et al. (hereinafter referred to as Hurley’051).

As to claim 11, Kumar as modified by Eisner, Georgoulas and Zhang teaches the method according to claim 1, however it is silent with reference to after receiving the transformed payment response at the payments platform: evaluating the transformed payment response at the payments platform to determine whether the transformed payment response was successful or unsuccessful; 
updating a payment record and a status of the payment record, wherein the updating is based on whether the transformed payment response was determined to be successful or unsuccessful; and 
publishing an event notification, wherein the event notification that is published is based on whether the transformed payment response was determined to be successful or unsuccessful. 
Hurley’051 teaches after receiving the transformed payment response at the payments platform: evaluating the transformed payment storing information indicating whether the payment transaction was successful in a database), wherein the updating is based on whether the transformed payment response was determined to be successful or unsuccessful (“...The method 700 can also include receiving, from the first payment provider 108a, an indication whether the payment transaction was successful, and storing information indicating whether the payment transaction was successful in a database in a social graph of the social network. For example, storing the information in the social graph of the social network comprises storing a transaction record comprising information about the payment transaction with a user account of the user and with a user account of the co-user. The transaction record can comprise a payment amount, payment provider identifier(s), payment account identifier(s), an encrypted payment credential, user identifier(s), or a transaction type. The transaction type can include a debit or credit payment transaction, a stored value account transaction, or a cash payment transaction...The method as recited in claim 1, further comprising: receiving, from the first payment provider, an indication whether the payment transaction was successful; and storing information indicating whether the payment transaction was successful in a database in a social graph of the social network...” paragraph 0173/claim 11); and 
publishing an event notification (notify), wherein the event notification that is published is based on whether the transformed payment response was determined to be successful or unsuccessful (“...In one or more embodiments, after processing the payment transaction, the payment provider 204 sends 226 a transaction status message to the networking system 114 indicating the status of the payment transaction (e.g., complete, pending, failed). The transaction status message can include the request identifier included in the transaction instructions as well as a provider specific reference number. The request identifier can allow the networking system 114 to link the status message to the proper transaction. As a specific example of a status message, the payment provider 204 can notify the networking system 114 that the payment transaction was successful. To illustrate, the transaction completion message can include a signal that the payment transaction is complete, and the networking system 114 can note the completion of the payment transaction in the transaction record. Additionally, the transaction completion message can include information indicating that the payment network transferred funds (or otherwise funded the payment transaction) from the payment account of the sender to a payment account of the recipient (e.g., the no-load account)...After processing the payment transaction, the payment provider 304 sends 340 a transaction completion message to the networking system 114 indicating that the payment transaction is complete. For example, the payment provider 304 can notify the networking system 114 that the payment transaction was successful. To illustrate, the transaction completion message can include a signal that the payment transaction is complete, and the networking system 114 can note the completion of the payment transaction in the transaction record. Additionally, the transaction completion message can include information indicating that the payment network transferred funds (or otherwise funded the payment transaction) from the payment account of the sender to a payment account of the recipient...” paragraphs 0067/0082)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of .

Allowable Subject Matter
Claims 4-8, 10, 12, 13 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757.  The examiner can normally be reached on Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.